Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action:

Status of Claims:
Claims 1, 8, and 15 are amended.
Claims 31-33 are new. 
Claims 1, 7-8, 14-15, and 21-33 are pending. 

Response to Remarks:
Regarding 101:
The Applicant essentially asserts that the newly amended claims are akin to Example 37 of the USPTO Guidelines Slides. The Examiner respectfully disagrees.
In Example 37, the claims were found patent eligible based on the totality of the additional elements becoming a practical application with meaningful limitations. Additionally, the claim limitations of the additional elements were not drawn to the abstract idea.  Here, such is not the case.  
The additional elements as shown below, are broad in nature, merely using a “processor” and a generic “computer program”, among other elements.  They are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the abstract idea of basic marketing activities are being practiced.  Even the more specific limitation elements, such as the “customizing” and “automatically” limitations elements are merely being applied by the computer. Without more detail (even within the Specification), the Examiner must maintain that the limitation elements are being applied by a computer with computer readable instructions. Therefore, the Examiner maintains the rejection.     



Regarding 103:
Jemiolo as new prior art:
The Applicant essentially argues that the newly amended limitation elements overcome the prior art. The Examiner agrees. However, upon further search and review, a new rejection has been made in light of prior art, Jemiolo. See below for further details and clarification. 
Claims 24, 27, and 30:
The Applicant asserts that Nuzzi does not disclose the claim limitations.  The Examiner maintains the Nuzzi on paragraphs 13, 49, and 50 disclose the claimed limitation. Specifically, Nuzzi is explicit in their teachings of a “second data” in the exchange and reconstruction. The reconstruction of data is interpreted to be functioning as “second data” since it is not first-hand data. Therefore the rejection is maintained. 
Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-8, 14-15, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1, 8, and 15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole” recite the abstract idea of a mental process. Specifically, the claims are generating customized information for a user. 
The independent claims recite, “…Determining context data pertaining to a target audience to which a computer program is to be demonstrated the determining the context data comprising analyzing content of … related to the target audience; Generating, based on the context data, a multivariate profile reflecting an industry related to the target audience; Classifying… the target audience based on the multivariate profile, the classifying the target audience comprising selecting an audience type out of a predefined plurality of audience types; And generating customization data based on the selected audience type the customization data configured to customize demonstration of the …; to the target audience, comprising a specification of features or functions of …to be activated when demonstrating the …; Configuration data comprising at least one piece of demonstration data to be processed by the … when demonstrating the… to the target audience; Automatically customizing the…using the customization data by activating the features or functions of the… and by configuring the… with the configuration data comprising the at least one piece of demonstration data to be processed by the… when demonstrating the… to the target audience , the demonstration data selected based on the industry related to the target audience; Demonstrating, on a display or by a… to the target audience the computer program customized by the activating the features or functions, the demonstrating the….comprising processing….the at least one piece of demonstration data, explaining how the computer program works and enabling a presenter or the members of the target audience to interact…” of a mental process and organizing human activity, namely a fundamental economic activity. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process and organizing human activity, specifically a fundamental economic activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea of, “...a processor… computer program, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations…web pages…projector… the computer program via a user interface of the computer program… and the configuration file controlling computer program code available for execution when the computer program is executed… executing, by the computer program, the computer program code controlled by the configuration file and processing…”


Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. (See, MPEP 2106.05 (f)) 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...a processor… computer program, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations…web pages…projector…… and the configuration file controlling computer program code available for execution when the computer program is executed… the computer program via a user interface of the computer program… executing, by the computer program, the computer program code controlled by the configuration file and processing, by”  Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))



The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 8, and 15. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.

Claims 15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a computer storage medium. The Subject Matter Eligibility of Computer Readable Media memorandum (01/26/2010) states “The broadest reasonable interpretation of a claim drawn to a computer readable medium . . . typically covers forms of non-transitory tangible media and transitory propagating signal per se . . . particularly when the specification is silent”, also see MPEP 2106.03(I).  It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 21, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kopriva et al. (US Pub. No. 20110195390) (hereinafter, Kopriva) in view of Jemiolo ET. Al. (US Pub. No. 20160224320) (hereinafter, Jemiolo) in further view of Andreev (US Pub. No. 20070269775) (hereinafter, Andreev).


As per claim 1,
Kopriva teaches 
A method, comprising: 
Determining context data pertaining to a target audience to which a computer program is to be demonstrated
(Paragraph 82 and 98 noting “the languages used in text and voice can be tailored as appropriate based on the intended audience. Further noting, “Here, for example, pressing the speaker icon could result in a voice speaking the words "match the weather to the measurements." The voice need not speak in English, and may instead use any other language as appropriate, such as Spanish, French, or signing for the hard of hearing. Selecting the speaker icon (such as by clicking the left mouse button while the pointer is scrolled over the speaker icon) may also result in a pull-down menu or other means of selecting a desired language from two or more available languages…”)


Kopriva does not explicitly teach, however, Jemiolo does teach, 
Generating, based on the context data, a multivariate profile reflecting an industry related to the target audience
(paragraph 19, noting “…includes customizing a demonstration trial of an online software suite for a software demonstration candidate, after obtaining an identification of the candidate's company's business segment and the candidate's role in the company, and accessing the candidate's browsing history and social media to obtain expressions of candidate interest…; Examiner noting: paragraph 19 teaching “an industry related to the target audience”; further noting paragraph 16, “…We learn specifically from her stored profile that she is a regular reader of the Bloomberg News, and that her company wants an online tool to support lead generation for new clients…”; Examiner Noting: paragraph 16 teaching a context data;  further noting paragraph 43, “…Category profiles can be developed to further categorize a user's interests…”; Examiner Noting: paragraph 43 teaching a multivariate profile; Examiner Noting: further paragraphs include, 64 and 73.) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jemiolo within the invention of Kopriva with the motivation of delivering software trial demonstrations that are customized, with features identified as interesting to a software demonstration candidate, by mining biographical and behavioral data of the candidate. (Jemiolo Abstract)

Kopriva/Jemiolo do not teach, however, Andreev does teach, 
Classifying, using a processor, the target audience based on the multivariate profile, the classifying the target audience comprising selecting an audience type out of a predefined plurality of audience types; 
(See, paragraphs 89 and 132, noting on paragraph 89 “the system presents the user with a list of all stored articles in the user's target language classified by both subject and difficulty…” noting in paragraph 132, “…The resulting enhanced personal dictionary is then used during the users' next session to classify the articles in the target language by their complexity…”)

Andreev is, in one embodiment of the invention, directed at generating an interactive and customized method for teaching a foreign language. (See, Andreev Abstract and paragraph 14)  Kopriva is also, in one embodiment, directed at teaching to students who do not speak the common language of the material by customizing the technique the students the information. (See, paragraphs 4, 5, and 62)  Jemiolo is delivering software trial demonstrations that are customized, with features identified as interesting to a software demonstration candidate, by mining biographical and behavioral data of the candidate. (Jemiolo Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Andreev within the invention of Kopriva/Jemiolo with the motivation of customizing teaching methods to assist students in achieving their full potential. 

Kopriva teaches
And generating customization data based on the selected audience type the customization data configured to customize demonstration of the computer program to the target audience, comprising a specification of features or functions of the computer program to be activated when demonstrating the computer program 
(Paragraphs 18-19 read in light of 20-21, Examiner Noting: the Examiner has interpreted the claim limitation element of “specification” in its plain and ordinary meaning of an act of describing or identifying something precisely; the Examiner was unable to find a definition of “specification” within the Specification; wherein paragraphs 20-21 discussing essentially generating the custom data of the student’s level in understanding the material; wherein the Examiner notes on paragraphs 18-19, “For example, the subject is exposed to how functionally to respond to the different questions through the activation of an animated expository region that generically demonstrates a manner of responding to the problem posed without providing any cues as to the response. In various exemplary versions, for example, the animated expository regions may visually depict a manner in which a subject may respond to a problem being posed or may otherwise interact with particular elements. The layout of the animated expository region may be designed, in an exemplary version, such that its elements correspond with the elements of the task demand space and/or the response space.”)

the demonstration data selected based on the industry related to the target audience
(Paragraph 16 and 18-19, noting on paragraph 16 “The imposed interactivity intentionally requires the student to engage in a tactile and active versus passive manner, introducing necessary compensatory supports for these students with language challenges. Further, rollovers that are uniquely designed to convey meaning for this population are one feature in exemplary versions of this invention. For instance, rollovers of words or action phrases use static or dynamic visuals to depict what the text is saying. Action rollovers are particularly important as most students with substantial language challenges have problems with tenses and other variations of verbs…”)

Automatically customizing the computer program using the customization data by, modifying a configuration file of the computer program in accordance with customization data, the configuration file activating the features or functions of the computer program and specifying the demonstration data for use by the computer program, and the configuration file controlling computer program code available for execution when the computer program is executed; and  configuring the computer program with the configuration data comprising the at least one piece of demonstration data to be processed by the computer program when demonstrating the computer program to the target audience
(Paragraphs 16 and 18-19, see above notations and paragraph 58, noting on paragraph 58, “When one segment of a display area is manipulated by a subject, other related areas may automatically be altered or adjusted so as to maintain consistency or conceptual veracity. This sort of manipulation thus permits the subject to instantly perceive the consequences of changes to a presented scenario, further aiding the subject's comfort with and understanding of the relevant concepts.”)

Demonstrating, on a display or by a projector, to the target audience the computer program customized by the activating the features or functions, the demonstrating the computer program comprising executing, by the computer program, the computer program code controlled by the configuration file and processing, by the computer program, the at least one piece of 
(paragraph 16, noting “…Stimuli associated with communicating the question to the subject, for example, may use animation to relate the contextual backdrop of the question to the subject using moving visual supports that depict unfolding of information over time with limited textual language, or a roll-over where an input-device pointer is placed over displayed screen elements to obtain additional information to clarify the target question without cuing the answer. By using other representational methods in the questions, residual language conveying precision of targeted content is usually reduced to one statement. To support this statement, interactive contexts convey context and meaning referred to within the clause or sentence making it essential that they manipulate the progression of screens or elements within a screen. The imposed interactivity intentionally requires the student to engage in a tactile and active versus passive manner, introducing necessary compensatory supports for these students with language challenges. Further, rollovers that are uniquely designed to convey meaning for this population are one feature in exemplary versions of this invention. For instance, rollovers of words or action phrases use static or dynamic visuals to depict what the text is saying. Action rollovers are particularly important as most students with substantial language challenges have problems with tenses and other variations of verbs. Other rollovers of one or more words in the question refer to specific visuals in the presentation or response spaces referred to in the text. The response spaces may appear after the purpose of the question is delivered, and the functions of these rollovers is to both link the task demand or presentation of the test question to the space where the student will respond while also relating particular text to the relevant way the response elements are pictured…” Examiner noting: this corresponds to Applicant’s Specification on paragraph 14 discussing how to explain the instructions for the computer product)

As per claim 7,
Kopriva does not explicitly teach, however, Andreev does teach, 
The method of claim 1, wherein determining the context data further comprises analyzing content of messages exchanged with the target audience
(Paragraph 63, noting “blogs”)

Andreev is, in one embodiment of the invention, directed at generating an interactive and customized method for teaching a foreign language. (See, Andreev Abstract and paragraph 14)  Kopriva is also, in one embodiment, directed at teaching to students who do not speak the common language of the material by customizing the technique the students the information. (See, paragraphs 4, 5, and 62)  Jemiolo is delivering software trial demonstrations that are customized, with features identified as interesting to a software demonstration candidate, by mining biographical and behavioral data of the candidate. (Jemiolo Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Andreev within the invention of Kopriva/Jemiolo with the motivation of customizing teaching methods to assist students in achieving their full potential. 

As per claims 8:
Claim 8 recites mirroring claim 1, but in a system form. Kopriva discloses their claim in a system. (See, Abstract). Therefore, claim 8 is rejected under similar rationale to claim 1.

As per claim 14:
Claim 14 recites mirroring claim 7, but in a system form. Kopriva discloses their claim in a system. (See, Abstract).  Therefore, claim 14 is rejected under similar rationale to claim 7. 

As per claims 15:
Claim 15 recites mirroring claim 1, but in a computer readable form. Kopriva discloses their claims in a product. (See, Claim 3 at least). Therefore, claim 15 is rejected under similar rationale as claim 1.

As per claim 21,
Claim 21 recites mirroring claim 7, but in a computer readable form. Kopriva discloses their claims in a product. (See, claim 3 at least). Therefore, claim 21 is rejected under similar rationale as claim 7.


Kopriva does not explicitly teach, however, Andreev does teach, 
the computer program product of claim 15, wherein the determining the context data further comprises analyzing second data, received from a social media system, from posts in the social media made by at least one member of the target audience
(Paragraphs 31 and 75, noting on paragraph 31, “…the invention provides a platform for building subject-specific dictionaries that can benefit all users. The interactive dictionary-building functionality gives users the opportunity to post and vote for words currently not in the system dictionary and represents a unique tool for keeping up with evolution of the language and to expand existing dictionaries.”)

Andreev is, in one embodiment of the invention, directed at generating an interactive and customized method for teaching a foreign language. (See, Andreev Abstract and paragraph 14)  Kopriva is also, in one embodiment, directed at teaching to students who do not speak the common language of the material by customizing the technique the students the information. (See, paragraphs 4, 5, and 62)  Jemiolo is delivering software trial demonstrations that are customized, with features identified as interesting to a software demonstration candidate, by mining biographical and behavioral data of the candidate. (Jemiolo Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Andreev within the invention of Kopriva/Jemiolo with the motivation of customizing teaching methods to assist students in achieving their full potential. 

As per claim 25, 
Claim 25 recites mirroring claim 22, but in a method form. Kopriva discloses their claim in a method. (See, Abstract).  Therefore, claim 14 is rejected under similar rationale to claim 7. 

As per claim 28, 


As per claim 31,
Kopriva does not teach, however, Jemiolo does teach, 
The method of claim 1, wherein:
The multivariate profile further reflects a purchasing behavior related to the target audience
(paragraph 41, noting “…candidate behavior watching module 168 has the ability to observe the entry of search keywords, the resultant links displayed, post-click metrics including dwell times, pages viewed, repeat visits, and post-click purchases or registrations. By aggregating a user's behavior, candidates' interests can often be determined…”)
 And the demonstration data further is selected based on the purchasing behavior related to the target audience
(paragraph 43, noting “…the software demonstration candidate behavior watching module 168 summarizes browser status and publishes the summary to an electronic record (e.g., a cookie) and communicates the record to a search engine or other site that the user contacts. The candidate behavior watching module 168 uses the information, for instance, to determine what types of products are of interest to a candidate…”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Jemiolo within the invention of Kopriva with the motivation of delivering software trial demonstrations that are customized, with features identified as interesting to a software demonstration candidate, by mining biographical and behavioral data of the candidate. (Jemiolo Abstract)

As per claim 32,
Claim 32 mirrors claim 31 and is rejected under similar rationale. 
As per claim 33,
Claim 33 mirrors claim 31 and is rejected under similar rationale. 



23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kopriva in view of Andreev as applied to claim 15 above, and further in view of Chiang et al. (US Pub. No. 20140120516) (Hereinafter, Chiang).

As per claim 23,
Kopriva/Jemiolo/Andreev do not teach, however, Chiang does teach, 
the computer program product of claim 15, wherein the determining the context data further comprises analyzing second data, received from a social media system, from posts in the social media made by leaders of an organization, wherein the members of the target audience are members of the organization.
(paragraphs 40-42, noting “…A user, such as a student or a teacher, may display the developed and stored content using an application or web interface for a computing device…social media; including but not limited to Wikipedia, Facebook, and Twitter; bookmarks, other social learning environments, and other online communication and content sources into a single mobile app (or web interface), and presents the combination in an algorithmically-applied, individualized, and logical sequence and in a particular display so as to conform to the student's learning ability in a most beneficial way…may include a plurality of discrete lessons for the course, where each lesson may have several different units of aggregated content, and where each unit may be directed to different students or students with different needs. The MIIC may also integrate other content, such as animations, 3D models, interactive graphics, embedded websites, links, tables, and other forms of content as well. The algorithms are based on a combination of student usage data collected as a part of the present invention, student preferences, and beneficial learning approaches of similarly situated students. The MIIC is both personalized to the student and integrates a variety of materials.” Examiner Noting: the prior art invention is analyzing the context data by potential regenerating the context data into a form more suitable for the student) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chiang within the invention of Kopriva in view of Jemiolo in further view of Andreev with the motivation of adapting content presentation for each 

As per claim 26,
Claim 26 recites mirroring claim 23, but in a method form. Kopriva discloses their claim in a method. (See, Abstract).  Therefore, claim 26 is rejected under similar rationale to claim 23. 

As per claim 29,
Claim 29 recites mirroring claim 23, but in a computer readable form. Kopriva discloses their claims in a product. (See, Claim 3 at least). Therefore, claim 29 is rejected under similar rationale as claim 23.



24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kopriva in view of Jemiolo in further view of Andreev as applied to claim 15 above, and further in view of Nuzzi (US Pub. No. 20120239497) (hereinafter, Nuzzi).

As per claim 24,
Kopriva/Jemiolo/Andreev do not teach, however, Nuzzi does teach, 
the computer program product of claim 15, wherein the determining the context data further comprises analyzing second data, received from a social media system, from advertisements presented for an organization in the social media system, wherein the members of the target audience are members of the organization
(paragraph 13, 49 and 50, noting on paragraphs 49 and 50, “…The content can be logged into the events database 405 for dates when information appeared and in what format the content was produced in (e.g., blog posting, news article, or comments about an article or blog posting). A navigable history of social exchanges within the data can then be constructed. Relationships between people and organizations that created the data are reconstructed… in various embodiments, based on the various data collected, the events database 405 can generate the XML feed 421 that may be used by other applications or servers. The XML feed 421 may, for example, provide information to improve advertisement targeting, such as identifying key publishers and key times to insert an advertisement related to a particular event. The XML feed 421 may also, for example, identify a list of key influencers of a conversation, provide visualization of networked discussions, or other outputs…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Nuzzi within the invention of Kopriva in view of Jemiolo in further view of Andreev with the motivation of generating targeted advertisements based on a lifestyle change for an individual. (See, Nuzzi Abstract). 

As per claim 27,


As per claim 30, 
Claim 30 recites mirroring claim 24, but in a computer readable form. Kopriva discloses their claims in a product. (See, Claim 3 at least). Therefore, claim 30 is rejected under similar rationale as claim 24.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZAHRA. ELKASSABGI
Examiner
Art Unit 3623


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623